Citation Nr: 1042846	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1969.  He received the Purple Heart Medal for injuries 
sustained in service.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2009, the Board remanded the Veteran's claims for service 
connection for bilateral hearing loss, tinnitus, a left knee 
disorder, and a back disorder to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration - including to have him undergo VA 
examinations for medical nexus opinions concerning the etiology 
of these claimed conditions, and especially insofar as whether 
they are attributable to his military service, such as by way of 
a service-connected disability.  

While these claims were on remand, the AMC issued a decision in 
October 2009 granting service connection for a left knee 
disability.  The Veteran has not separately appealed either the 
10 percent initial rating or July 12, 2004 effective date he 
received for that disability.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and effective date).

In an October 2009 supplemental statement of the case (SSOC), the 
AMC continued to denying the remaining claims for service 
connection for bilateral hearing loss, tinnitus, and a back 
disorder.  So these other claims are still at issue before the 
Board.

In light of the Veteran's recently reported in-service injury to 
his low back, the Board is again remanding this claim to the RO 
via the AMC.  However, the Board is going ahead and deciding his 
claims for hearing loss and tinnitus.


FINDINGS OF FACT

Although the Veteran has current diagnoses of bilateral hearing 
loss and tinnitus, as well as credible evidence of acoustic 
trauma during his military service from repeated exposure to loud 
noise - including in combat, the most probative (competent and 
credible) medical and other evidence of record indicates these 
conditions are unrelated to his military service, including to 
that trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus also was not incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim -such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters were sent in June and August 2004 prior to 
initially adjudicating the Veteran's claims in the October 2004 
decision at issue in this appeal, the preferred sequence.  These 
letters informed him of the evidence required to substantiate his 
claims for service connection and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  He also 
was advised of the downstream disability rating and effective 
date elements of his claims in a more recent letters sent in 
November 2006 and October 2009.  And his claims have been 
readjudicated in SSOCs since issued in November 2006 and October 
2009.  So his claims have been reconsidered since providing all 
required VCAA notice to, in turn, rectify ("cure") the timing 
defect in the provision of this additional notice since it did 
not precede the initial adjudication of his claims.  See again 
Mayfield IV, Prickett, supra.

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received (or did not 
receive).  As explained in Sanders, he, not VA, has this burden 
of showing why a VCAA notice error in timing or content is unduly 
prejudicial, meaning outcome determinative.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.  Consider also that the Board is granting, rather than 
denying, one of his claims.



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  He also had VA compensation examinations in 
August 2009, including for opinions concerning whether he has the 
claimed disabilities and, if so, whether they are related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The 
Veteran's representative maintains another examination and 
medical opinion are needed by an otolaryngologist, i.e., ear, 
nose and throat (ENT) specialist.  And to this end, 
the representative noted the Veteran had a VA audiologic 
examination in 2009, and that, during that evaluation, the 
audiologist suggested that an otolaryngologist review the medical 
history and add further opinion.  The representative indicated 
this was not done.  However, records show this was accomplished 
later that month.  The reports of these examinations, and the 
other evidence of record, contain the findings needed to make the 
necessary determinations regarding the etiology of the claimed 
conditions.  So another examination or further medical comment is 
not needed.  38 C.F.R. §§ 3.327, 4.2.  See Rizzo v. Shinseki, 580 
F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge 
a VA medical examiner's competence or qualifications, VA need not 
affirmatively establish the examiner's competency).  Indeed, as 
further held in Cox v. Nicholson, 20 Vet. App. 563 (2007), the 
Board may assume the competency of any VA medical examiner, 
including nurse practitioners, as long as, under 38 C.F.R. 
§ 3.159(a)(1), the examiner is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.

Here, the AMC obtained comment from both an audiologist and 
otolaryngologist, as recommended follow up.  Thus, as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Statutes, Regulations, and Cases Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within one 
year after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Evidence relating a current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

III.  Service Connection for Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  But before service connection may be granted for 
hearing loss, it must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the first element of the Shedden analysis, evidence 
of current disability, an August 1969 VA examination report 
includes a letter from a private physician.  The physician noted 
that examination revealed that the Veteran had right ear drum 
scarring, but the perforation was healed.  The left ear drum was 
normal.  Both eustachian tubes were blocked.  The diagnosis was 
salpingitis, eustachian tubes acute catarrhal, moderate.  
Probably from air conditioning.  

Private medical records dated in November 2001 show that the 
Veteran was receiving medical care for sinusitis.  At that time 
right ear bulging tympanic membrane (TM) was noted.  In private 
medical records dated in December 2003 and March 2004, the TMs 
were noted to be normal.  

The Veteran had a VA examination more recently in August 2009, in 
response to his claims for service connection.  An audiogram 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz of 25, 15, 30, 25, and 25 decibels, 
respectively; and in the left ear the pure tone thresholds were 
30, 25, 35, 25, and 35 decibels, respectively.  The speech 
recognition scores were 88 percent in the right ear and 92 
percent in the left ear.  

So although there is no disputing the Veteran has bilateral 
hearing loss and tinnitus, questions remain as to their etiology 
- and particularly insofar as whether they were caused or 
aggravated by his military service or, instead, is the result of 
other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

In regard to the second element of Shedden, in-service 
incurrence, reviewing the Veteran's STRs, audiometric results 
noted on the report of his April 1966 examination conducted prior 
to enlistment reveal pure tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz of -10(5), -10(0), -5(5), -
10(0), and 
-10(-5), in the right ear, respectively, and -5(10), -10(0), 
0(10), -10(0), and, -10(-5), in the left ear, respectively.  



When subsequently reexamined in July 1966, the audiogram 
reflected pure tone thresholds, in decibels, at 500, 1000, 2000, 
3,000, and 4000 Hertz of -5(10), -5(5),-5(5), -5(5), and (0)5, in 
the right ear, respectively; and 5(20), -10(0), 5(15), 0(10), and 
0(5), in the left ear, respectively.  [Note:  audiograms in 
service department records prior to October 31, 1967, and VA 
audiograms prior to June 30, 1966, used American Standards 
Association (ASA) units, so in turn have to be converted to the 
current International Standards Organization (ISO) units - and 
these are the numbers in the parentheses.]  So there were no 
indications of hearing loss as defined by VA when entering 
service, although he was just at the threshold limit of normal 
hearing (20-decibels or less, according to Hensley, in the 500 
Hertz frequency) when examined.

In July 1968, he reported that he had a clogged left ear.  
Redness was noted in the ear.  An audiogram was suggested, 
however, it is not included in the STRs.  In September 1968 , he 
was treated for bilateral otitis media.  On examination, 
the hearing was considered normal.  There was inflammation in 
both ears.  The diagnosis was resolving otitis media, right ear 
and otitis media left ear.    

In June 1969, in anticipation of separating from service, the 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 5, 10, 5, and 5, in the right ear, 
respectively, and 5, 0, 5, 10, and 10, in the left ear, 
respectively.  His period of service ended in June 1969.  

In reporting his medical history at VA examination in 2009, the 
Veteran reported that his duties and responsibilities in service 
involved being exposed to artillery fire, especially in combat in 
Vietnam.  And his STRs confirm this allegation inasmuch as a 
September 1968 clinical entry shows he complained of chest pain 
after an enemy's 130mm shell exploded near him.  His military 
occupational specialty (MOS) was track mechanic.  His military 
personnel records also confirm he was involved in several combat 
operations.  Moreover, he has been awarded the Purple Heart 
Medal.  



The Board therefore finds that his lay statements regarding the 
type and extent of his noise exposure in service are not just 
competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

The Court has explained that a Veteran need not satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have a ratable disability.  See Hensley v. Brown, 
5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

Therefore, the Veteran meets the first (current disability) and 
second (in-service injury) elements of the Shedden analysis.  The 
question then becomes whether this current hearing loss 
disability is attributable to the noise exposure he experienced 
in service, including in combat in Vietnam.

A combat Veteran's claim cannot be denied unless there is "clear 
and convincing evidence" to the contrary as to the service 
incurrence or aggravation element.  By "clear and convincing" is 
meant that there is a "reasonable certainty of the truth of the 
fact in controversy."  Vanerson v. West, 12 Vet. App. 254 (1999).  

But establishing the occurrence of a combat-related injury in 
service does not obviate the need to still have medical nexus 
evidence linking any current disability to that injury in 
service.  That is to say, his mere combat service, alone, does 
not eliminate this additional requirement for service connection.  
See Russo v. Brown, 9 Vet. App. 46 (1996); Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).  And, unfortunately, there simply is no 
probative (meaning both competent and credible) evidence of 
record establishing this required correlation between his 
military service, including especially any acoustic trauma or 
other injury he sustained in combat, and his current bilateral 
hearing loss and tinnitus.  In fact, to the contrary, the only 
medical evidence of record addressing this ultimately 
determinative issue does not support this notion. 

After reviewing the Veteran's in-service and post-service medical 
and occupational histories, the evaluating audiologist in August 
2009 concluded the Veteran's tinnitus and hearing loss were 
unrelated to his military noise exposure.  In providing her 
reasoning she noted that a comparison of hearing examinations 
from April 1966 to June 1969 shows a shift in thresholds, 
specifically 10 decibels (dB) at 1000, 3000, and 4,000 Hz in the 
left ear and at 1000 Hz in the right ear and 15 dB at 500, 2000, 
and 6000 Hz in the right ear.  She explained that this pattern of 
threshold shift is generally inconsistent with that which would 
be expected due to acoustic trauma.  Furthermore, the 
configuration of the current hearing loss is inconsistent with 
noise-induced hearing loss.  This audiologist acknowledged that 
to determine whether the symptoms associated with the in-service 
treatment for otitis media were related to the hearing loss and 
tinnitus was outside of her expertise.  She therefore recommended 
an opinion by an otolaryngologist.

Later that month, a physician examined the Veteran and reviewed 
the medical history for this additional recommended comment.  On 
examination there was no active ear disease.  He indicated that 
he agreed with the audiologist and it was less likely than not 
the Veteran's tinnitus and hearing loss are due to injury 
sustained in active military service.  So there is no medical 
evidence supporting this claimed relationship between the 
Veteran's hearing loss and tinnitus and his military service as 
these two VA compensation examiners who were asked to provide 
comment on this determinative issue both concluded unfavorably.

While, even as a layman, the Veteran is competent to proclaim 
having experienced difficulty hearing during and since his 
military service, these medical expert opinions are more 
competent and credible and therefore probative of this 
determinative issue.  38 C.F.R. § 3.159(a)(1) and (2).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(recognizing lay evidence as potentially competent to support 
presence of disability during service, and since, even when not 
corroborated by contemporaneous evidence such as 
medical treatment records, but also indicating the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  As 
explained, the hearing pattern shown by the Veteran is not the 
type commonly exhibited by a noise-induced injury, so including 
the type of acoustic trauma he presumably sustained in combat in 
Vietnam.  

The audiologist and physician both reviewed the pertinent medical 
evidence and examined the Veteran.  They noted his objective 
medical history and took into consideration his statements 
regarding acoustic trauma in service, including while in combat 
in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  They then based their opinions on reasonable medical 
principles that are supported by the evidentiary record.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  The Board gives a 
lot of weight to the reports of this audiologist and physician 
due to their thorough review of the Veteran 's medical history, 
their discussion of his particular symptoms and pattern of 
hearing impairment, their consideration of the theories he 
presented, and their medical expertise.  See Willis v. Derwinski, 
1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).  Moreover, their suppositions are supported by the 
evidence of record.  

For these reasons and bases, the preponderance of the evidence is 
against the claims for service connection for tinnitus and 
hearing loss, so in turn the benefit of the doubt rule does not 
apply, and these claims must be denied.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.


REMAND

The Veteran also contends that service connection should be 
granted for a low back disability secondary to his service-
connected right knee disability.  Service connection additionally 
has been granted for his left knee disability.  

Secondary service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability has 
aggravated a non-service-connected condition; when aggravation of 
a non-service-connected condition is proximately due to or the 
result of a 
service-connected disability, the Veteran will be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Although the Veteran's main contention is that he has a back 
disability secondary to his service-connected right knee 
disability, at the VA examination in August 2009, he additionally 
referred to an injury in service that he had not previously 
reported.  Specifically, he indicated that he was involved in a 
land mine explosion, after which he was hospitalized for 
treatment of a back injury.  The examining VA physician indicated 
the Veteran's current back disability, degenerative disc disease 
(DDD) of the lumbar spine, could be secondary to such an injury 
described by the Veteran.

The equivocality of this opinion (saying there "could be" this 
correlation) apparently is at least partly the reason the RO 
continued to deny this claim.  See Obert v. Brown, 5 Vet. App. 30 
(1993) (indicating that saying something "may" be true is 
tantamount to just as well saying it "may not" be true, and that 
an award of VA benefits may not be based on resort to speculation 
or remote possibility).



There are indeed a line of precedent cases discussing the lesser 
probative value of opinions like this that are equivocal, in 
various contexts, which essentially state that it is possible 
that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  See, too, Bloom v. West, 13 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty).

But all of that said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of 
cautious language does not always express inconclusiveness in a 
doctor's opinion.  Rather, the opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997).

Moreover, an examiner's statement, which recites the inability to 
come to an opinion, provides neither positive nor negative 
support for service connection; therefore, it is not pertinent 
evidence regarding service connection.  The remainder of the 
report, however, must be considered as evidence of whether the 
disability was incurred in service.  See Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).  The Federal Circuit Court has 
additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 
2008), that a determination regarding service connection requires 
consideration of all pertinent medical and lay evidence, 
including medical opinions that do not state definitively when a 
particular disorder or condition began; therefore, classifying a 
medical opinion as "non-evidence" is "troubling."

The Court similarly has admonished the Board for relying on a 
medical opinion that was unable to establish this required nexus, 
without speculating, as reason or justification for denying a 
claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In 
Jones, the Court noted it was unclear whether the examiners were 
unable to provide this requested definitive medical comment on 
etiology because they actually were unable to since the limits of 
medical knowledge had been exhausted or, instead, for example, 
needed further information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").

The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

As already mentioned earlier in this decision, the Veteran 
reportedly received treatment during service for chest pain after 
a 130-mm shell exploded near him.  Significantly, however, his 
STRs do not document such an incident involving a land mine, 
though this, alone, is not dispositive or determinative of 
whether this claimed incident occurred and required the type of 
evaluation and treatment alleged.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In order to assist the Veteran in proving his claim, further 
development is needed.  The AMC/RO should contact him to obtain 
more details of this land mine explosion.  Then attempt to 
document the described incident through appropriate sources.  He 
should also be advised that he should attempt to provide primary 
or secondary evidence of the land mine explosion.  

Moreover, the evaluating VA physician evidently reviewed a 
private medical record dated in 1982, which he intimated was 
evidence of continuity of symptoms from the alleged in-service 
back injury.  This 1982 medical report has not been made part of 
the record.  In fact, there is an absence of clinical records 
pertaining to a back disability for an extended period subsequent 
to service discharge.  This report, if available, would 
strengthen the Veteran's contentions regarding continuity of 
low back symptoms since the claimed injury in service since 
establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to link any current disability to his 
service, and in particular to that injury mentioned.  See also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  He also should be 
given an opportunity to provide any other evidence of continuity 
of back symptoms since his discharge from service.

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Ask the Veteran for the names, addresses, 
and approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his low back disability.  
These records should include any records of 
back treatment since service discharge, 
to include the 1982 medical report 
purportedly detailing low back treatment.  
When this information and any necessary 
authorizations have been received, request 
copies of all pertinent clinical records that 
have not been previously obtained.  All 
records obtained should be associated with 
the claims file for consideration.  

2.  Also inform the Veteran that the 
information he has provided is insufficient 
to permit meaningful research of his alleged 
low back injury.  He should submit a 
statement containing the necessary detail 
regarding this injury (whether it was in 
combat, etc.).  He should be asked to provide 
specific details of the claimed events during 
service, such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning any 
individuals involved in the events.  He 
should be informed that he may submit 
independent evidence that would tend to 
corroborate his alleged injury from military 
as well as non-military sources.  Assist him 
in obtaining such evidence, if appropriate.  
All documents, correspondence, reports or 
statements obtained or generated, as a result 
of these inquiries should thereafter be 
associated with the claims file for 
consideration.

3.  Determine whether this injury in question 
requires independent corroboration.  If it 
occurred in combat and is consistent with the 
circumstances, conditions, and hardships of 
the Veteran's service, then it does not.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Otherwise, if the information is sufficient 
to permit an attempt to document this 
reported injury, attempt to verify this 
incident in accordance with established 
procedure commensurate with his claim.

4.  After the development requested above has 
been completed, readjudicate the claim for 
service connection for a back disorder in 
light of any additional evidence and 
considering the additionally claimed injury.  
If this claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate consideration 
of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


